ICJ_089_Lockerbie_LBY_USA_2000-09-06_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN

DE LOCKERBIE
(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D'AMÉRIQUE)

ORDONNANCE DU 6 SEPTEMBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA ¥v. UNITED STATES
OF AMERICA)

ORDER OF 6 SEPTEMBER 2000
Mode officiel de citation:
Questions d'interprétation et d'application de la convention de Montréal
de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe
libyenne c. Etats-Unis d'Amérique), ordonnance du 6 septembre 2000,
C.LJ. Recueil 2000, p. 143

Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Order of 6 September 2000, I. C.J. Reports
2000, p. 143

 

N° de vente:
ISSN 0074-4441 Sales number 783

ISBN 92-1-070857-1

 

 

 
6 SEPTEMBRE 2000

ORDONNANCE

QUESTIONS D'INTERPRÉTATION ET D'APPLICATION
. DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

QUESTIONS OF INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA r. UNITED STATES
OF AMERICA)

6 SEPTEMBER 2000

ORDER
143

INTERNATIONAL COURT OF JUSTICE

YEAR 2000 2000
6 September
General List
6 September 2000 No. 89

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA r. UNITED STATES
OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Articles 31 and 44 of the Rules of Court,

Having regard to the Application by the Great Socialist People’s
Libyan Arab Jamahiriya, filed in the Registry of the Court on 3 March
1992, instituting proceedings against the United States of America in
respect of a “dispute between Libya and the United States concerning the
interpretation or application of the Montreal Convention” of 23 Septem-
ber 1971 for the Suppression of Unlawful Acts against the Safety of Civil
Aviation,

Having regard to the Order of 19 June 1992, by which the Court fixed
20 December 1993 and 20 June 1995 as the time-limits for the filing,
respectively, of the Memorial of Libya and the Counter-Memorial of the
United States,

Having regard to the Memorial filed by Libya and the preliminary

objections submitted by the United States, within the time-limits thus
fixed,

 
1971 MONTREAL CONVENTION (ORDER 6 IX 00) 144

Having regard to the Judgment of 27 February 1998, by which the
Court gave its decision on the preliminary objections,

Having regard to the Order of 30 March 1998, by which the Court
fixed 30 December 1998 as the time-limit for the filing of the Counter-
Memorial of the United States. and to the Order of 17 December 1998,
by which the Senior Judge extended that time-limit to 31 March 1999,

Having regard to the Counter-Memorial filed by the United States
within the time-limit thus extended,

Having regard to the Order of 29 June 1999, by which the Court, tak-
ing account of the agreement of the Parties and the special circumstances
of the case, authorized the submission of a Reply by Libya and a Rejoin-
der by the United States and fixed 29 June 2000 as the time-limit for the
filing of the Reply of Libya,

Having regard to the Reply filed by Libya within the time-limit thus
fixed;

Whereas, in order to ascertain the views of the Parties on the subse-

quent procedure, the President of the Court met their representatives on
5 September 2000,

Taking account of the views of the Parties,

Fixes 3 August 2001 as the time-limit for the filing of the Rejoinder of
the United States: and

Reserves the subsequent procedure for further decision.

Done in French and in English. the French text being authoritative, at
the Peace Palace, The Hague, this sixth day of September, two thousand,
in three copies, one of which will be placed in the archives of the Court
and the others transmitted to the Government of the Great Socialist
People’s Libyan Arab Jamahiriya and the Government of the United
States of America, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
